Case 2:19-cv-00853-TPB-NPM Document 29 Filed 06/01/20 Page 1 of 3 PageID 111



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CENTRAL WILLIAMS,

        Plaintiff,

v.                                                    Case No.: 2:19-cv-853-FtM-60NPM

JOSEPH BOONE, D. SPERLING, L.
POLITOWICZ, STEPHEN GAHRMANN
and THOMAS KRALLE,

        Defendants.
                                             /

                                    OPINION AND ORDER

        Pending before the Court is Defendants Boone, Gahrmann and Kralles’ Motion to

Dismiss Plaintiff’s Complaint filed on April 21, 2020. (Doc. 27). Defendants seek dismissal of

Plaintiff’s Complaint based on Eleventh Amendment immunity. (Id. at 2). Plaintiff alleges

Defendants physically abused him during an incident on December 8, 2018, in violation of his

Eighth Amendment rights. (Doc. 1 at 5-6). Plaintiff requests compensatory and punitive

damages as relief. (Id. at 6). Plaintiff sues all Defendants only in their official capacities. (Doc.

27 at 4) (citing Doc. 1 at 2-3).

        The Court afforded Plaintiff twenty-one (21) days to file a response to the Motion or an

amended complaint under Fed. R. Civ. P. 15(a)(1)(B). See April 22, 2020 Order (Doc. 28). The

Court told Plaintiff, if he did not respond, the Court would deem the Motion unopposed. (Id.).

Plaintiff did not respond to the Motion or file an amended complaint. See generally Docket.
Case 2:19-cv-00853-TPB-NPM Document 29 Filed 06/01/20 Page 2 of 3 PageID 112



The Court grants the Motion and dismisses Plaintiff’s Complaint without prejudice as to all

Defendants.1

        In deciding a motion to dismiss, the Court must accept all factual allegations in a

complaint as true and take them in the light most favorable to the plaintiff. Bell Atlantic v.

Twombly, 550 U.S. 544, 556 (2007). “To survive dismissal, the complaint’s allegations must

plausibly suggest that the [plaintiff] has a right to relief, raising that possibility above a

speculative level; if they do not, the plaintiff’s complaint should be dismissed.” James River Ins.

Co. v. Ground Down Eng’g, Inc., 540 F. 3d 1270, 1274 (11th Cir. 2008) (citing Twombly, 550 at

555-56). The court must be able to draw a reasonable inference from the complaint that the

defendant is liable for the misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        The Eleventh Amendment immunizes state officials sued in their official capacity for

money damages. Zatler v. Wainwright, 802 F.2d 397, 400 (11th Cir. 1986). Here, each of the

named Defendants is employed as a correctional officer with the Florida Department of

Corrections. A suit against a state employee in his or her official capacity is deemed a suit

against the state for Eleventh Amendment purposes. Will v. Mich. Dep’t of State Police, 491

U.S. 58, 66 (1989).

        Because all Defendants are sued only in their official capacity for monetary damages,

Plaintiff’s Complaint must be dismissed against all Defendants because it is barred by the

Eleventh Amendment. See Lovett v. Quezada, No. 2:17-cv-422-FTM-38MRM, 2020 WL

1308187, at *3 (M.D. Fla. Mar. 19, 2020) (finding claims for monetary damages against DOC




1
 The Court has been unable to effectuate service upon Defendants Sperling and Politowicz. See (Docs. 19; 20).
Because the Court finds immunity bars the Complaint, it would be futile to reattempt service on either Defendant.




                                                         2
Case 2:19-cv-00853-TPB-NPM Document 29 Filed 06/01/20 Page 3 of 3 PageID 113



correctional officers barred by the Eleventh Amendment); see also Enerson v. Pergonas, Case

No. 2:12-cv-463-FtM-38UAM, 2013 WL 6001071, at *4 (Nov. 12, 2013) (same).

       According, it is hereby ORDERED:

       1.     Defendants Boone, Gahrmann and Kralles’ Motion to Dismiss Plaintiff’s

              Complaint (Doc. 27) is GRANTED.

       2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE as to all

              Defendants.

       3.     The Clerk shall enter judgment, terminate any pending motions as moot, and close

              this file.

       DONE and ORDERED in Chambers in Fort Myers, Florida, this 29th day of May, 2020.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




SA: FTMP-1

Copies furnished to:
Counsel of Record
Unrepresented Parties




                                              3
